Citation Nr: 1638766	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-07 093	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for left knee instability between December 13, 2010 and January 12, 2014. 

2.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a left knee meniscectomy between February 1, 2009 and January 12, 2014. 

3.  Entitlement to an extraschedular evaluation for left knee disability for the period between February 1, 2009 and January 12, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the United States Air Force Reserve from May 1972 to August 1973.  He subsequently had active military service in the United States Air Force from June 1972 to January 1973, and from August 1973 to July 1978.  He thereafter was a member of the Air National Guard until August 1983.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that denied the appellant's claim of entitlement to a disability evaluation in excess of 10 percent for his service-connected left knee menisectomy residuals.  The RO in St. Petersburg, Florida certified the case to the Board.

By way of a February 2011 rating decision, the Pittsburgh RO awarded a separate 10 percent rating for left knee instability (effective December 13, 2010).  In August 2014, the Board granted an effective date of February 1, 2009, for the grant of a separate evaluation for the left knee instability.  

While the case was in appellate status, the appellant underwent left knee joint replacement surgery on January 13, 2014.  In a rating decision issued by the RO in St. Petersburg, Florida in October 2014, a temporary total rating for convalescence from the total left knee replacement surgery was assigned for the period from January 13, 2014 to February 28, 2015, with a 30 percent rating in effect thereafter.  As noted in the November 2015 Board decision, no disagreement with that October 2014 rating action had been submitted by the Veteran, so it was not before the Board at that time and it is not before the Board at this time, either.

In November 2015, the Board also remanded the issue of entitlement to a rating in excess of 10 percent for left knee instability for the period between December 13, 2010 and January 12, 2014, and the issue of entitlement to a rating in excess of 10 percent for the residuals of the service-connected left knee meniscectomy for the period between February 1, 2009 and January 12, 2014, for additional development.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The issue of entitlement to an extraschedular evaluation for left knee disability for the period between February 1, 2009 and January 12, 2014 is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a menisectomy of the left knee in 1974.

2.  Between December 13, 2010 and January 12, 2014, the evidence does not show any severe subluxation or lateral instability of the left knee; varus axis misalignment of seven degrees and positive anterior instability of the left knee was demonstrated in December 2010, while 1+ medial-lateral instability of the left knee was demonstrated in August 2013, and no instability at all was shown in October 2013.  

3.  Between February 1, 2009 and January 12, 2014, the Veteran complained of frequent episodes of pain, locking and swelling in the left knee joint; the medical evidence of record reflects the presence of frequent episodes of joint pain and findings of left knee joint effusions.

4.  Between February 1, 2009 and January 12, 2014, the Veteran's left knee disability was manifested by a range of motion that was no worse than zero degrees of extension and 100 degrees of flexion; no ankylosis has ever been shown.



CONCLUSIONS OF LAW

1.  The criteria for a separate schedular evaluation of 20 percent, but not more, were met for the left knee instability between December 13, 2010 and January 12, 2014.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a separate scheduler evaluation of 20 percent for the left knee meniscectomy residuals were met for the period from February 1, 2009 to January 12, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5258, 5259 (2015).

3.  The criteria for a separate schedular evaluation 10 percent, but not more, were met for the left knee arthritis with limitation of flexion from February 1, 2009 to January 12, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the appellant's increased rating claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In February 2009, the appellant requested an increased rating for his left knee disability.  A March 2009 letter provided the notice requirement for an increased rating.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, this letter satisfied the notice requirements with respect to the issues on appeal.  
The duty to assist the appellant has also been satisfied in this case.  The RO has obtained relevant VA and private treatment reports, VA Vocational Rehabilitation records and Social Security Administration records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was afforded VA examinations in April 2009, December 2010, August 2013, and October 2013.  The Board finds the December 2010 and 2013 VA examinations adequate, as they were based on a complete review of the appellant's medical history and physical examination of the appellant, and they provide sufficient findings to evaluate the appellant's service-connected left knee disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A remand from the Board or the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  This case was remanded by the Board in November 2015 to the RO to obtain recent treatment reports.  Additional VA medical records were added to the claims file.  Consequently, there has been substantial compliance with the November 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran was duly afforded the opportunity to produce additional evidence to support his left knee claims.  Neither he nor his attorney has identified any additional evidence that could be obtained to substantiate his left knee increased rating claims.  The Board is also unaware of any such evidence.  Thus, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of the claims.  The Board will therefore address the merits of the claims.

II.  The Merits of the Claims

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evidence of record includes written statements from the appellant.  The appellant has reported experiencing daily pain and instability in the left knee.  He has also stated that he was experiencing an increasing number of locking events in the left knee and that his left knee would give way at least three to five times per month, especially when going downstairs or downhill.

The RO received the appellant's claim for an increased rating on February 1, 2009.  At that time he was assigned a 10 percent evaluation for left knee instability as a residual of the 1974 menisectomy under Diagnostic Code 5257.  He subsequently was awarded a separate 10 percent rating for left symptomatic removal of semilunar cartilage knee instability under Diagnostic Code 5259. 

A.  Medical evidence

The appellant was afforded a VA medical examination in April 2009; the associated report indicates that the appellant complained of increased left knee pain on motion and with weight bearing.  On physical examination, the left knee was slightly swollen.  The appellant exhibited flexion of 140 degrees and extension to zero degrees.  There were two degrees of varus alignment; a tender medial joint line; no varus/valgus laxity; and no increased ventral instability.  Radiographic examination revealed a completely collapsed medial joint space, retropatellar inferior and superior osteophytes and a lateral compartment that was without degenerative joint disease. 

Review of the evidence of record reveals that the appellant sought private medical treatment for his left knee in 2009.  The private medical treatment reports dated between May and September of 2009 indicate that the appellant complained of left knee joint pain.  Magnetic resonance imaging (MRI) of the appellant's left knee joint was accomplished in May 2009.  The MRI revealed that the appellant's lateral meniscus was intact, as were his left cruciate ligaments and lateral ligaments.  In addition, a mild joint effusion was present.  A subsequent May 2009 report indicates that the appellant denied having a feeling of instability.  The appellant also reported that his left leg tended more and more towards a bow leg.  On physical examination, there was a significantly increased left varus leg axis.  There were no meniscus signs.  The medial collateral ligament system was stable.  In the sagittal plane, in the lateral comparison, there was increased instability.  The appellant was advised to wear a knee brace.

In a written statement submitted in October 2009, the appellant reported that he now had a bone-on-bone condition of the left knee that caused regular pain and slight swelling in the knee.  He wrote that he walked with a limp at times due to the pain.  He stated that he was unable to walk long distances or participate in most physical activities, such as jogging, tennis, or any activity that put a strain on the knees.

The appellant was afforded a VA medical examination on December 13, 2010.  The appellant gave a history of pronounced persistent knee pain and occasional slight swelling.  He stated that his maximum walking distances was three kilometers and he said that going down stairs was painful, as was moving uphill.  An increase in bow-legged positioning of the legs was noted to have occurred over the previous year.  The examiner noted that a pronounced instability had not been perceived by the appellant.  The appellant was noted to enter the examination room with large strides and a discrete lagging of the left side.  On physical examination, there were seven degrees of varus axis misalignment of the left knee.  Musculature of the left thigh was partially reduced in comparison with the right thigh.  Intraarticular ligaments of the left side were slightly elongated and firm to the touch.  The left lateral collateral ligaments had firm anterior drawer testing.  Lachman testing was positive on the left.  There was positive pivot shifting on the left side.  Tenderness of the medial joint space was present.  The Zohlen sign (patellar grind test) was positive with moderate patellar pain.  Crepitation was present.  The appellant exhibited a range of left knee motion from zero to 138 degrees, with pain at 105 degrees.  Sonography of the left knee revealed the presence of slight synovitis.  Radiographic examination of the left knee revealed slight varus axis misalignment.  

Radiographic examination of the appellant's left knee was accomplished in a VA facility in February 2012.  Moderate degenerative joint disease (DJD) was demonstrated in the left knee.  A repeat x-ray was taken in March 2013, and showed increasing moderate/severe left knee osteoarthritis with increasing joint effusion.  An off loader brace was recommended.

The appellant sought private medical treatment for complaints of left knee pain in August 2013; he reported that he was experiencing weakness, tenderness and instability.  He said the severity of the problem was 4/10 and that the problem was worsening.  The appellant stated that the problem was worse with going up and down stairs and after exercise.  He also said that he used a brace at all times.  The appellant was noted to have an antalgic gait and limp on the left.  On physical examination, left lateral joint line tenderness was present, as was peripatellar crepitation.  The appellant exhibited a left knee range of motion of zero to 130 degrees.  Varus and valgus stress testing was normal bilaterally.  Muscle tone was 5/5 bilaterally.  The appellant underwent a corticosteroid injection in the left knee.  

Later that same month, the appellant underwent a VA medical examination; the examiner reviewed the appellant's claims file.  The appellant denied having any flare-ups of his left knee.  The appellant reported that his left knee disability had gotten worse.  He complained of left knee pain, weakness and gait changes.  On physical examination, the appellant exhibited a left knee range of motion from zero degrees to 130 degrees with pain starting at 125 degrees.  There was no decrease in this range of motion after repetitive testing.  The appellant was noted to have pain and less movement than normal in his left knee joint.  Muscle strength testing was 5/5 bilaterally.  The Lachman test for anterior instability was normal on the left.  The posterior drawer test for posterior instability was normal on the left.  Varus/valgus or medial-lateral instability testing was 1+ on the left.  There was no evidence of, or history of, recurrent patellar subluxation or dislocation.  The appellant was noted to have had a meniscus condition that involved frequent episodes of joint pain on the left.  He was also noted to regularly use a brace and to occasionally use a cane.  

The appellant underwent another VA medical examination in October 2013; the examiner reviewed the appellant's claims file.  The appellant was noted to have significantly decreased mobility due to his left knee condition.  The appellant reported feeling as if the knee was unstable at times; he said that he used a brace at all times.  The appellant reported experiencing daily pain but denied having flare-ups.  On physical examination, the appellant exhibited a left knee range of motion from zero degrees to 110 degrees with pain starting at 100 degrees.  There was no decrease in this range of motion after repetitive testing.  The appellant was noted to have pain, less movement than normal and disturbance of locomotion associated with his left knee joint.  There was tenderness to palpation.  Muscle strength testing was 5/5 bilaterally.  The Lachman test for anterior instability was normal on the left.  The posterior drawer test for posterior instability was normal on the left.  Varus/valgus or medial-lateral instability testing was normal on the left.  There was no evidence of, or history of, recurrent patellar subluxation or dislocation.  The appellant was noted to have pain, a decreased range of motion and posttraumatic DJD as residuals of his left knee meniscectomy. 

B.  Analysis

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's service medical treatment records; Social Security Administration records; the VA medical treatment reports dated between November 2011 and April 2016; the reports of the VA medical examinations conducted in August 2013, and October 2013; VA Vocational Rehabilitation records; private medical treatment records dated in 2009, and 2013; and various written statements submitted by the appellant and his attorney.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence of record contains factual findings that demonstrate distinct time periods in which the claimant's service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Pursuant to regulatory provisions, degenerative arthritis established by radiographic imaging/X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  A claimant's limitation of motion must be objectively confirmed by clinical findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, a veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As previously noted, a temporary total rating was assigned for the left knee from January 13, 2014 to February 28, 2015.  This period will not be addressed because a rating higher than 100 percent is not assignable.  In addition, a 30 percent evaluation under Diagnostic Code 5055 has been effect since March 1, 2015; however, that 30 percent rating is not on appeal here, as previously discussed.

1.  Instability

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The appellant has been assigned a 20 percent evaluation for left knee instability for the period from February 1, 2009 to December 12, 2010.  He is currently assigned a 10 percent evaluation for left knee instability for the period between December 13, 2010 and January 12, 2014.  The Board finds that the documented left knee instability for the period from December 13, 2010 to January 12, 2014 to more closely approximate moderate laxity.  By his own statements, the appellant has had difficulty with walking and mobility, to include sensations of instability and the knee giving way three to five times per month.  Those problems could have been from other left knee conditions, such as the meniscus abnormality, but there is no medical reason to believe that instability was not a factor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board is not persuaded that the Veteran's instability improved from moderate to mild beginning December 13, 2010. Resolving reasonable doubt in the appellant's favor, a 20 percent rating applies from December 13, 2010 to January 12, 2014.  The 20 percent evaluation has been based in part on the appellant's complaints of the knee giving out, the constant use of a knee brace for stabilization of the knee and medical evidence indicating some functional impairment due to instability and up to seven degrees of varus axis misalignment of the left knee.  

However, the clinical evidence of record does not include any finding of severe recurrent subluxation or lateral instability.  When comparing the appellant's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the appellant's left knee laxity symptomatology more closely approximates that required for the 20 percent evaluation and does not approximate the symptomatology needed for the next higher evaluation of 30 percent; the medical evidence reflects that those manifestations are not present in this case.  In addition, the appellant often denied symptoms related to instability.  Furthermore, Diagnostic Code 5257 is limited to considering symptoms of subluxation or lateral instability, and is not a catch-all for any "other" impairment.  See DeLisle v. McDonald, 789 F.3d 1372 (Fed. Cir. 2015).  Thus, a severe instability condition has not been clinically demonstrated by the evidence of record, and a 30 percent evaluation is not warranted for the left knee laxity.

2.  Meniscal pathology

The Board notes that "semilunar cartilage" is defined in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32nd Ed., p. 299 (2012) as the "meniscus lateralis articulationis genus" and the "meniscus medialis articulationis genus."

Removal of the semilunar cartilage warrants a 10 percent evaluation.  This is the maximum scheduler evaluation available.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  The appellant is currently assigned a 10 percent evaluation under Diagnostic Code 5259.

A 20 percent evaluation may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion of the knee joint.  This is the maximum schedular evaluation available.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

As noted in the service medical treatment records, the appellant had experienced a left medial meniscal tear for which he underwent a menisectomy in 1974.  Thus, there was objective clinical evidence of dislocated cartilage (meniscal tear) in the left knee.  The May 2009 MRI revealed that the Veteran's meniscus was intact.  As noted in private treatment records and in the reports of the various VA examinations, however, the appellant has provided a history of frequent episodes of locking, pain and swelling of the left knee.  There are also clinical findings of swelling, synovitis and effusions in the joint of the left knee.  Thus, the Board finds that the Veteran's disability more nearly approximates the symptomatology associated with a disability under Diagnostic Code 5258.  Accordingly, the Board finds that the Veteran's disability should be reassigned to Diagnostic Code 5258, and a separate schedular rating of 20 percent for the left knee meniscal disability assigned.  Butts v. Brown, 5 Vet. App. 532 (1993).  This is the maximum schedular rating under Diagnostic Code 5258.

3.  Arthritis with limitation of motion

The appellant has been diagnosed with arthritis of the left knee joint; this has been demonstrated on radiographic examination.  The appellant is not currently assigned any disability evaluation based on the clinically documented left knee arthritis.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

The medical evidence shows normal extension in the appellant's left knee; he has exhibited zero degrees of extension on multiple VA and private examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Limitation of flexion, as reflected in the clinical evidence, was limited at worst to 100 degrees with pain in the left knee.  In this case, chronic pain was reported in the left knee.  

However, the evidence of record does not support a rating in excess of 10 percent for the left knee arthritis as the requisite limitation of flexion or extension has not been shown, even when taking pain into consideration.  Additional limitation of joint function was not shown after repetition due to pain, fatigability or weakness.  Id.; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The findings for extension and flexion fail to meet the criteria for a compensable evaluation based on limitation of motion for left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, as painful motion and decreased motion with use has been shown, a 10 percent rating is for assignment for the left knee arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Finally, ankylosis of the appellant's left knee has not been shown.  Therefore the provisions of Diagnostic Code 5256 are not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

C.  Other considerations

The Board has also considered the appellant's lay statements regarding the various symptoms of his left knee conditions and that his left knee disability is worse.  The appellant's statements are competent evidence as to the symptoms of his left knee impairments as this comes to him through his senses.  Moreover, such statements are credible when they are consistent with the medical evidence of the record.  However, the lay statements of record are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of each aspect of the appellant's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  

The current assignment of the schedular evaluation for limitation of motion takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the appellant did not meet the rating criteria for a 10 percent rating based on his actual limitation of flexion or extension in the left knee, but a 10 percent rating has been assigned based on the DeLuca factors.

Other factors to consider are the degree of limitation of motion that the appellant has, and which is expected during flare-ups or with increased use, and the degree of pain he has.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, gait impairment, chronic pain and some weakness was reported in the left knee.  Reduced musculature was demonstrated on only one occasion (in December 2010), and muscle strength has otherwise been measured as 5/5 on several occasions.  The left knee meniscal condition has been separately rated, as has instability.  There is no clinical evidence of any muscle spasm.  The objective medical evidence does show findings of a limp, tenderness and slightly decreased motion as well as complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, pain, and a decreased range of motion are findings that could limit the Veteran's functional ability.  Therefore, under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings of the Court in Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Board finds that the currently assigned 10 percent evaluation for the left knee is appropriate.  However, the evidence of record does not support a rating in excess of 10 percent for the left knee arthritis, because the requisite limitation of flexion or extension has not been shown, even when taking pain into consideration.

In arriving at the above conclusions, the Board has considered the history of the appellant's left knee disability, as well as the current clinical manifestations and the effect these disabilities may have on the earning capacity of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original disability in the knee has been reviewed, as well as the functional impairment that can be attributed to pain and weakness.  The Board finds that an increased rating based on the considerations of the DeLuca case, is not appropriate for the knee disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, at 204-7.  In sum, the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the left knee arthritis with limitation of motion.  It is again noted that this 10 percent rating has been assigned based on the limitation of functional ability, including as due to pain during flare-ups and increased use and that separate evaluations have also been assigned for meniscal conditions and instability.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

Such competent evidence concerning the nature and extent of the appellant's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the left knee disability is evaluated.  

As a result, the Board finds these records to be more probative than the appellant's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In summary, after a careful review of the evidence of record, the Board finds that the appellant's left knee arthritis with limitation of motion disability picture does not more nearly approximate a rating in excess of 10 percent.  

Notwithstanding the above, the VA General Counsel has issued a precedential opinion (VAOPGCPREC 23-97) holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003-5010 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  In this case, the appellant has already been awarded a separate rating for instability in the left knee.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the periods pertinent to this appeal.  38 U.S.C.A. § 5110; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  While there have been day-to-day fluctuations in the manifestations of the appellant's service-connected left knee disability, the evidence shows no additional distinct periods of time during which any one of the appellant's left knee impairments has varied to such an extent that a schedular rating greater or less than those assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, a total disability rating based on individual unemployability (TDIU) was granted in a May 2016 rating decision, effective March 1, 2015.  The Veteran has not appealed that determination or otherwise expressed disagreement with the effective date assigned or otherwise indicated disagreement with that part of the rating decision.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).  In any case, the Veteran has not alleged that he was unemployable due to his left knee disability alone for the period between February 1, 2009 and January 12, 2014.  

As previously noted, the issue of an extraschedular rating for the period between February 1, 2009 and January 12, 2014 is addressed in the REMAND below.


ORDER

A separate 20 percent evaluation is granted for the left knee laxity for the period from December 13, 2010 to January 12, 2014, subject to the legal criteria governing the payment of monetary benefits.

A separate 20 percent evaluation (reassigned from Diagnostic Code 5259 to Diagnostic Code 5258) is granted for the left knee meniscal disability for the period from February 1, 2009 to January 12, 2014, subject to the legal criteria governing the payment of monetary benefits.

A separate 10 percent evaluation is granted for the left knee arthritis with limitation of motion for the period from February 1, 2009 to January 12, 2014, subject to the legal criteria governing the payment of monetary benefits.


REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In addition, an extraschedular evaluation can be assigned.  38 C.F.R. § 3.321.

In this case, the appellant argues that he is entitled to a rating of 50 percent for his left knee disability.  The appellant's attorney, in a May 2016 letter, also argued that the appellant is entitled to an extraschedular rating because the left knee disability caused marked interference with employment.  The attorney also submitted a July 2015 report from an orthopedic specialist who opined that the VA rating schedule is inadequate for rating the true disability associated with the appellant's left knee impairments.  See 38 C.F.R. § 3.321.  On remand, referral to the Director of Compensation Service for an extraschedular rating for the period between February 1, 2009 and January 12, 2014 should be accomplished.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Obtain all of the Veteran's outstanding VA medical treatment records dated since April 2016, and associate them with the claims file.  

2.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

3.  After completing any additional notification and/or development action deemed warranted by the record, refer the appellant's case to the Director of Compensation Service for a ruling on entitlement to an increased rating for a left knee disability on an extraschedular basis for the period from February 1, 2009 to January 12, 2014.  38 C.F.R. § 3.321(b)(1).

4.  After receiving the response from the Director of Compensation Service, and after completing any additional notification and/or development action deemed warranted by the record, adjudicate the Veteran's claim.  The adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

5.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


